Citation Nr: 0519401	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  04-05 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating for 
posttraumatic degenerative changes of the right ankle, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
posttraumatic degenerative changes of the left ankle, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


 
INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974 and from February 1989 to October 1998.

This case comes to the Board of Veterans' Appeals (Board) by 
means of a May 2002 rating decision rendered by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

After a review of the evidence, the Board is of the opinion 
that remand of this case is warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West. 2002)] and the implementing regulations [codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)] are 
applicable to this appeal.    

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Also, VA is 
required to request that a claimant provide any evidence in 
his or her possession that pertains to the claim.  

While the RO provided the veteran with letters in January 
2002 and December 2002 that address the VCAA, these letters 
do not satisfy the notification requirements of the VCAA its 
implementing regulations as they pertain to the veteran's 
claims.  The January 2002 letter is inadequate as addresses 
the VCAA in the context of a claim for service connection and 
does not inform the veteran of the information and evidence 
necessary to substantiate his claims for increased ratings.  
While the veteran was informed of the evidence necessary to 
establish entitlement to the benefits sought and the 
information needed from the veteran in the December 2002 
letter, he was not informed of the evidence VA would obtain 
on his behalf.  Also, the veteran was not requested to 
provide evidence in his possession that pertains to his 
claims.  On remand, the RO should ensure compliance with the 
VCAA as it pertains to his claims.   

In addition, the Board is of the opinion that the veteran 
should be afforded a VA examination to ascertain the current 
severity of his service-connected ankle disabilities.  In 
this regard, the Board notes that the veteran was afforded a 
VA examination in March 2002.  At that time, physical 
examination revealed limitation of motion of both ankles with 
no symptoms.  However, subsequent VA outpatient treatment 
records show complaints of ankle pain.  In June 2003, the 
veteran was noted to have pain with all range of motion of 
the left and right ankles.  On remand, the veteran should be 
afforded a new VA examination that addresses all pertinent 
disability factors, such as functional impairment due to pain 
and functional impairment on repeated use and during flare- 
ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  This 
letter should include notice that he 
should submit any pertinent evidence in 
his possession and provide any 
identifying information and authorization 
necessary for the RO to obtain any other 
medical records, not already of record, 
pertaining to treatment or evaluation of 
his right and left ankle disabilities.  

2.  Then, the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  The RO should also arrange for the 
veteran to be afforded a VA examination 
by a physician or physicians with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected right and left ankle 
disabilities.  

The veteran should be properly notified 
of the date, time, and place of the 
examinations in writing.  The claims 
folders must be made available to and be 
reviewed by the examiner(s).  

The examiner(s) should describe all 
symptomatology due to the veteran's 
service-connected right and left ankle 
disabilities.  

To the extent possible distinguish the 
manifestations of each service-connected 
disability should be distinguished from 
those of any other disorder present.  Any 
indicated studies, including an X-ray 
study and range of motion testing in 
degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The rationale for all opinions expressed 
should also be provided.

4.  Thereafter, the RO should review the 
claims folder and ensure that the 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  The RO should also undertake any 
other development it determines to be 
warranted.

6.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of the record.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


